Case: 2:21-mj-00192-EPD Doc #: 1 Filed: 03/22/21 Page: 1 of 6 PAGEID #: 1

AQ (Rev UV) Caminal Comptaint

UNITED STATES DISTRICT C@URT

for the
Southem District of @hio

United States of America
v.

Case No. as Ol MI-14 Q

Lary Lee Traylor
Defendant(s)

CRIMINAL COMPLAINT

L the complainant inthis casc. swte that the following is truc to the best of my knowledge and belief

 

 

On or about the date(s) of 03/18/2021 inthe countyof _ Franklin __ tne
Seuthem _ District of ___Ohie , the defendant(s) violated:
Code Section OFense Descriplien
18 U.S.C, 922(2)() Possession Of a Pireaim or Anununition by a Previously Convicted Felon

‘This criminal cemplaint is based on these facts:
See Attachment A

Continued on the attached shect.

   
    
  

Swom to before me and signee ia my presence. (AL eneettrte

pare: [Abn 77, 267 “2

  
 
 

> a can Dp +
Desh I ‘
3, he

ah tS

Ai

  

 

City and sratc: (alveniavs, OH

Printed nume und title
Case: 2:21-mj-00192-EPD Doc #: 1 Filed: 03/22/21 Page: 2 of 6 PAGEID #: 2
Case: 2:21-mj-00192-EPD Doc #: 1 Filed: 03/22/21 Page: 3 of 6 PAGEID #: 3
AO 91 (Rev. 11/11) Criminal Complaint

 

ee

 

ATTACHMENT A

I, Aaron Green, being duly sworn, depose and state that:

I have been a Special Agent with the United States Department of Justice, Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF) since November of 2017. I am a graduate of the
ATF National Academy Special Agent Basic Training Program and the Federal Law Enforcement
Training Center, Criminal Investigator Training Program. I was a member of the Federal Air Marshal
Service, with the Department of Homeland Security, from December 2010 to July 2016 and a graduate of
the Federal Law Enforcement Training Center, Federal Air Marshal Training Program. I worked as a
patrol officer for the Columbus Police Department in Columbus Ohio from December 2000 to December
2010 and from April 1998 to December 2000 I was employed as a patrol officer for the Suffolk Police
Department in Suffolk, Virginia. As a result of my training and experience as an ATF Special Agent,
I am familiar with federal criminal laws pertaining to firearms violations. As a Special Agent, I am
also authorized to carry firearms, execute warrants, make arrests for offenses against the United
States, and perform other such duties as authorized by law.

1. This affidavit is made in support of a criminal complaint against Larry Lee TRAYLOR,
DOB 01/20/1970, for a violation of Title 18, U.S.C., Section 922(g)(1) - Possession of a
Firearm and/or Ammunition by a Convicted Felon. The statements in this affidavit are
based upon my training and experience, consultation with other experienced investigators
and agents, review of related police reports, and other sources of information relative to
firearms investigations. This affidavit is intended to set forth probable cause in support of
the criminal complaint and does not purport to set forth all of my knowledge regarding this
investigation.

2. On or about March 18, 2021, Columbus Police Department (CPD) Officers were
dispatched to the area of South James Road and Brownlee Avenue in Columbus, Ohio Ave
on the report of a vehicle blocking traffic with the driver unresponsive. The Officers
observed a black 2011 Chevy Malibu, Ohio license JGM1240, in the roadway in front of
1030 S. James Rd. The vehicle had a single occupant, later identified as TRAYLOR, who
appeared to be unresponsive in the driver’s seat. Officers arrived and knocked on the glass
of the vehicle, causing TRAYLOR to awaken. As TRAYLOR awoke, Officers observed a
small silver handgun in plain view in the center console cup holder between the driver’s
seat and front passenger seat. Officers removed TRAYLOR from the vehicle, placing him
in handcuffs, without further incident.

Officers drove the vehicle to the side of the road and donned latex gloves to retrieve the
firearm from the cup holder. The firearm was found to be a Phoenix Arms Raven .25 ACP
pistol, with serial number 3018694. The Phoenix Arms Raven .25 ACP pistol, with serial
number 3018694 had one live round of ammunition in the chamber and three live rounds
of ammunition in the seated magazine.

Officers conducted an inventory search of the vehicle, incident to arrest, and located a
baggie containing several smaller baggies of suspected cocaine/crack cocaine under the
driver’s seat near where the driver’s right leg would be. The total weight of the suspected
Case: 2:21-mj-00192-EPD Doc #: 1 Filed: 03/22/21 Page: 4 of 6 PAGEID #: 4

AO 91 (Rev, 11711) Criminal Complaint

 

driver's seat near where the driver’s right leg would be. The total weight of the suspected
narcotics was found to be 24.4 Grams.

3. On March 18, 2021, ATF SA Green was. contacted by a
CPD Detective in reference to TRAYLOR and the Phoenix Arms Raven .25 ACP pistol,
with serial number 3018694. SA Green reviewed TRAYLOR’S criminal history and
confirmed that TRAYLOR is a convicted felon.

4. On or about March 19, 2021, ATF SA Jason Burns determined, based on the description
of the Phoenix Arms Raven .25 ACP pistol, with serial number 3018694, that the firearm
was not manufactured in the State of Ohio and would have affected interstate and/or foreign
commerce to arrive in Ohio.

5. Your affiant previously received a copy of a judgment order from the United States
District Court for the Southern District of Ohio Eastern Division relating to a felony
conviction for TRAYLOR, which revealed the following: on September 14, 1993 in
the United States District Court for the Southern District of Ohio Eastern Division,
Case Number CR2-93-67(3), TRAYLOR was adjudged guilty of the following
felony offenses: Conspiracy to Distribute More Than Five Grams of Cocaine Base.
and Possess With Intent to Distribute More Than 50 Grams of Cocaine Base (U.S.C.
21 846), Distribution of Over 5 Grams of Cocaine Base (U.S.C. 21 841(a)(1) and 21
841(b)(1)(BYiii), and Carrying a Firearm During the Commission of a Drug
Trafficking Crime (U.S.C..924(c). These offenses were punishable by a prison term
exceeding one (1) year. TRAYLOR was also aware of that these violations. were
punishable by a prison term exceeding one (1) year. Additionally, on September 13,
2011, TRAYLOR admitted to violating the terms of his supervised release by the
Commission a State Crime and Failure to Notify Probation Officer of Arrest, for
which TRAYLOR was committed to the custody of the United States Bureau of
Prisons for one (1) day and placed on supervised released for three (3) years.

6. Based upon the aforementioned information and events, and your affiant’s training and
experience in dealing with federal firearms violations, your affiant believes that probable
cause exists to believe that on or around March 18, 2021, Larry Lee TRAYLOR, a
previously convicted felon, did possess a firearm which was not manufactured in the State
of Ohio and therefore travelled in and/or affected interstate commerce, in violation of Title
18, United States Code, Section 922(g)(1).

Aaron Green, : Aye Special Agent

Swom to before me and signed in my presence.
Case: 2:21-mj-00192-EPD Doc #: 1 Filed: 03/22/21 Page: 5 of 6 PAGEID #: 5

AO 91 (Rev. 11/11) Criminal Complaint

   

 

MWh 7% AA

Date

 
Case: 2:21-mj-00192-EPD Doc #: 1 Filed: 03/22/21 Page: 6 of 6 PAGEID #: 6
